DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 06/23/2021: Claims 1-5 and 8-24 are pending. Claims 6-7 have been cancelled.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-24 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boef et al (US 2010/0021032 A1, cited in IDS, heretofore referred to as Boef) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-24 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.


Allowable Subject Matter
Claims 1-5 and 8-24 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “…encoding the k-space values with a higher, more robust, level of encoding or with a 
Claims 2-5, and 8-11 are allowed for depending from allowable claim 1.
In claim 12, the specific limitations of  “…at least one processor configured to perform an encoding algorithm that encodes the each set of the N sets of digital MR signals with a larger number of parity bits or with a smaller number of bits based on a determination by the first processor as to whether an occurrence of a communications link error during a transmission of the respective set of the N sets of the digital MR signals over the communications link will have a greater or lesser impact, respectively, on a reconstructed MRI image to be reconstructed using the respective set of the N sets of the digital MR signals; and M transmitters configured to transmit the respective encoded digital MR signal sets over M communications links, respectively, to a computer of the MRI system that performs image reconstruction, where M is a positive integer that is greater than or equal to 1.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 12-19 are allowed for depending from allowable claim 12.
In claim 20, the specific limitations of  “…analyzing the first set of digital signals to determine a first signal-to- noise ratio (SNR) associated with the first set of digital signals; selecting a larger number of parity bits to be used to encode digital MR signals of the first set if the first SNR is equal to or greater than a first predetermined threshold (TH) value; selecting a smaller number of bits to be used to encode the digital MR signals of the first set if the first SNR is less than the first predetermined TH value; and encoding the first set of digital MR signals with the selected level of encoding to generate encoded digital MR signals; and a first transmitter configured to transmit the encoded digital MR signals over a first communications link to a computer of the MRI system that performs image reconstruction.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
In claim 21, the specific limitations of  “…wherein the first set of digital MR signals are k- space values; encoding the first set of digital MR signals with a larger number of bits or with a smaller number of bits such that the k-space values in a central region of k- space are encoded with the smaller number of bits and k-space values outside the central region of k-space are encoded with the larger number of bits based on a determination as to whether an occurrence of a communications link error during a transmission of the first set of digital MR signals over a communications link will have a greater or lesser impact, respectively, on an MRI image to be reconstructed using the first set of digital MR signals to generate encoded digital MR signals; and transmitting the encoded digital signals over the communications link to a computer of the MRI system that reconstructs the MRI image from the first set of digital MR signals.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
In claim 22, the specific limitations of  “…an encoding algorithm that encodes the first set of digital MR signals with a larger number of bits or with a smaller number of bits such that the k-space values in a central region of k-space are encoded with the smaller number of bits and k-space values outside the central region of k-space center are encoded with the larger number of bits.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 23-24 are allowed for depending from allowable claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Migukin et al teaches a MRI method for generating an image but does not teach “… an encoding algorithm that encodes the first set of digital MR signals with a larger number of bits or with a smaller number of bits such that the k-space values in a central region of k-space are encoded with the smaller number of bits and k-space values outside the central region of k-space center are encoded with the larger number of bits”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863